Citation Nr: 1528421	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  06-24 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.

2.  Entitlement to service connection for seizures.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

When the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, was initially before the Board in September 2007 and October 2009, the issue of whether new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, was remanded for further development.  When this case was returned to the Board in December 2010, the Board reopened the Veteran's claim of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, and remanded it for further development.  In July 2007 and July 2010, the Veteran presented testimony before two different Veterans Law Judges (VLJs) as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  Transcripts of both hearings are of record.  The Veteran presented testimony regarding his claim for entitlement to service connection for seizures at an April 2015 hearing, a transcript of which is also of record.

Please note this appeal has been advanced on the Board's docket pursuant to
38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

Bilateral Eye Disability

Additional remand is required with respect to the Veteran's claim for entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  Specifically, the Board finds that on remand, the Veteran should be afforded another hearing before a VLJ at the RO.  In making this determination, the Board notes that the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. 
§ 20.707 (2014).  Moreover, the law provides that an appeal may be assigned to an individual VLJ, or to a panel of not less than three VLJs.  38 U.S.C.A. § 7102(a) (West 2014); see also 38 C.F.R. § 19.2(b) (2014).  As such, when two hearings have been held by different VLJs concerning the same issue, the Board must assign a third VLJ to participate in the decision on that issue.  38 U.S.C.A. § 7102(a); 
38 C.F.R. § 19.3 (2014).  In this case, as noted above, the Veteran presented testimony regarding a bilateral eye disability, to include chalazion of the right eyelid, at both his July 2007 and July 2010 Board hearings.  As such, this issue must be reviewed and signed by a panel of three VLJs, including the VLJs who presided over his July 2007 and July 2010 Board hearings.  See U.S.C.A. § 7102; 
38 C.F.R. § 20.707.

Significantly, in Arneson v. Shinseki, 24 Vet. App. 379, 385-86 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided with the opportunity to present testimony at a hearing before all three VLJs who will ultimately decide his appeal.  See also 38 U.S.C.A. § 7102, 7107; 38 C.F.R. § 20.707.  Accordingly, consistent with the Court's holding in Arneson, in September 2011 the Veteran was sent a letter notifying him that he is entitled to the opportunity to present testimony at a hearing before a third VLJ who will be assigned to the panel to decide his appeal as to the issue of entitlement to a bilateral eye disability, to include chalazion of the right eyelid.  Thereafter, in October 2011, the Veteran responded that he wished to appear at a hearing at his local RO before a third VLJ regarding this issue.  
A third hearing was scheduled for April 2015; however, the Veteran and his representative only presented testimony regarding the Veteran's claim for entitlement to service connection for seizures.  Subsequently, the Veteran's representative indicated that he still wishes to have a third hearing regarding his claim for entitlement to a bilateral eye disability, to include chalazion of the right eye.  Therefore, in order to ensure full compliance with due process requirements, this case must again be remanded for the RO to schedule the Veteran for another hearing before a third VLJ as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 19.76, 20.700, 20.703, 20.704, 20.904(a)(3) (2014); see also Arneson, 24 Vet. App. at 385-86.  

Seizures

The Veteran asserts that he has a current seizure disability as a result of active duty service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for seizures.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran's VA treatment records reflect that he has been treated for seizures during the pendency of the appeal.  Additionally, while the Veteran's available service treatment records do not indicate that he sought treatment for seizures during active duty, he has repeatedly and consistently reported that he first began experiencing what he believed to be seizures during service.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current seizure disability related to active duty.  McLendon, 20 Vet. App. 79.

Furthermore, there is some indication that the record may not contain the Veteran's complete service treatment records, including records of treatment at a United States military hospital in Stuttgart, Germany.  On remand, the RO should attempt to obtain a complete copy of the Veteran's service treatment records, and if efforts to do so are futile, produce a formal finding of unavailability of the Veteran's complete service medical records, and notify the Veteran of their unavailability.

Additionally, as it appears that the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from October 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record the Veteran's complete service treatment records, including any records of treatment at a U.S. military hospital in Stuttgart, Germany.  If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any seizure disability.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current seizure disability began in service, was caused by service, or is otherwise related to service.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a hearing at the RO before a VLJ as to the issue of entitlement to service connection for a bilateral eye disability, to include chalazion of the right eyelid, as requested by the Veteran.  Thereafter, return the case to the Board for further appellate review.

5.  Thereafter, re-adjudicate the claim of entitlement to service connection for seizures.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


